DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2016/0233815 A1) in view of Furuchi (US 2014/0312818 A1).
For claim 1, Ishikawa discloses a drive control device for a motor that is driven by an inverter (Fig. 1 of Ishikawa discloses a drive control device 1 for a motor 9 that is driven by an inverter 3 – see Ishikawa, Fig. 1, paragraphs [0016] and [0021]), the drive control device comprising:
a control circuit (Fig. 1 of Ishikawa discloses a control circuit 4 – see Ishikawa, Fig. 1, paragraph [0018]) including:
an amplifier to output a first voltage value indicating a current value acquired from the inverter (Figs. 1-2 of Ishikawa disclose a control circuit 4 including an amplifier OP1 to output a 
a comparator to compare the first voltage value acquired from the variable gain amplifier and a reference voltage value (Figs. 1-2 of Ishikawa discloses a comparator 44 to compare the first voltage S42 acquired from the amplifier OP1 and a reference voltage value S441 – see Ishikawa, Figs. 1-2, paragraphs [0029]-[0030]); and
an overcurrent detection processor to stop driving the motor when the first voltage value exceeds the reference voltage value as a result of comparison by the comparator (Figs. 1-2 of Ishikawa discloses an overcurrent detection processor 452 to stop driving the motor 9 when the first voltage value S42 exceeds the reference voltage value S441 as a result of comparison by the comparator 44 – see Ishikawa, Figs. 1-2, paragraphs [0031] and [0039]-[0040]).
Ishikawa discloses the amplifier which is silent for disclosing a variable gain amplifier.
However, Furuchi discloses a drive control device (see Furuchi, Fig. 1, paragraph [0033]) which is similar as Ishikawa’s drive control device. Furuchi discloses a variable gain amplifier to output a first voltage value indicating a current value acquired from the inverter (Figs. 1-2 of Furichi discloses a gain control circuit 24 and amplifier 23 which altogether constitute a variable gain amplifier 23, 24, wherein the variable gain amplifier 23, 24 to output a first voltage value indicating a current value acquired from the inverter IV1, IV2, IV3 via shunt resistor Rs – see Furuchi, Figs. 1-2, paragraphs [0040]-[0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Ishikawa to incorporate teaching of Furuchi for purpose of controlling the motor with high precision to improve the efficiency.
For claim 2, Ishikawa in view of Furuchi disclose the drive control device according to claim 1, wherein the control circuit includes a first operation check processor (Fig. 2 of Ishikawa discloses a pulse signal generation unit 451 and an operation confirmation processing unit 453 which altogether constitute a first operation check processor 451, 453 – see ishikawa, Fig. 2, paragraphs [0039]-[0040]) to repeatedly output a first operation check signal to the variable gain amplifier at a preset timing, and determine a state of the variable gain amplifier based on an output timing of the output first operation check signal (Figs. 1-3 of Ishikawa in view of Furuchi disclose the control circuit 4 which includes a first operation check processor 451, 453 to repeatedly output a first operation check signal to the variable gain amplifier at a preset timing, and determine a state of the variable gain amplifier based on an output timing of the output first operation check signal – see Ishikawa, Figs. 1-3, paragraphs [0037] and [0040]-[0042]).
For claim 3, Ishikawa in view of Furuchi disclose the drive control device according to claim 1, wherein the control circuit includes a second operation check processor to repeatedly output a second operation check signal to the comparator at a preset timing, and to determine a state of the comparator based on an output timing of the output second operation check signal (Figs. 1-3 of Ishikawa in view of Furuchi disclose the control circuit 4 which includes a second operation check processor 453 to repeatedly output a second operation check signal to the comparator 44 at a preset timing, and to determine a state of the comparator 44 based on an output timing of the output second operation check signal – see Ishikawa, Figs. 1-3, paragraphs [0037] and [0043]).
For claim 4, Ishikawa in view of Furuchi disclose the drive control device according to claim 1, wherein the control circuit includes a gain controller to vary a gain of the variable gain amplifier according to a magnitude of the current value (Ishikawa in view of Figs. 1-2 of Furuchi disclose the control circuit (Ishikawa’s control circuit 4 as shown in Fig. 1 of Ishikawa, and/or Furuchi’s control circuit 2 as shown in Figs. 1-2 of Furuchi) includes Furuchi’s gain controller 24  to vary a gain of Furuchi’s variable gain amplifier 
For claims 6 and 14-16, Ishikawa in view of Furuchi disclose the drive control device according to claim 1, claim 2, claim 3 or claim 4, respectively, wherein the control circuit includes an arithmetic processor provided with the variable gain amplifier, the comparator, and the overcurrent detection processor (Figs. 1-2 of Ishikawa discloses the control circuit 4 includes an arithmetic processor 4 provided with the amplifier OP1, the comparator 44, and the overcurrent detection processor 452 – see Ishikawa, Figs. 1-2, paragraphs [0018], [0027]-[0028] and [0037]).
Ishikawa discloses the amplifier which is silent for disclosing a variable gain amplifier.
However, Furuchi discloses a drive control device (see Furuchi, Fig. 1, paragraph [0033]) which is similar as Ishikawa’s drive control device. Furuchi discloses a variable gain amplifier to output a first voltage value indicating a current value acquired from the inverter (Figs. 1-2 of Furichi discloses a gain control circuit 24 and amplifier 23 which altogether constitute a variable gain amplifier 23, 24, wherein the variable gain amplifier 23, 24 to output a first voltage value indicating a current value acquired from the inverter IV1, IV2, IV3 via shunt resistor Rs – see Furuchi, Figs. 1-2, paragraphs [0040]-[0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Ishikawa to incorporate teaching of Furuchi for purpose of controlling the motor with high precision to improve the efficiency.
For claims 7 and 18-20, Ishikawa discloses a motor device (Fig. 1 of Oshikawa disclose a motor device 1 – see Ishikawa, Fig. 1, paragraph [0018]) comprising:
the motor (Fig. 1 of Ishikawa discloses the motor 9 – see Ishikawa, Fig. 1, paragraph [0016]); and
the drive control device according to claim 1, claim 2, claim 3 or claim 4 (see previous explanation in claim 1-4 above, respectively).
For claim 8, Ishikawa in view of Furuchi disclose the drive control device according to claim 2, wherein the control circuit includes a second operation check processor to repeatedly output a second operation check signal to the comparator at a preset timing, and to determine a state of the comparator based on an output timing of the output second operation check signal (Figs. 1-3 of Ishikawa in view of Furuchi disclose the control circuit 4 which includes a second operation check processor 453 to repeatedly output a second operation check signal to the comparator 44 at a preset timing, and to determine a state of the comparator 44 based on an output timing of the output second operation check signal – see Ishikawa, Figs. 1-3, paragraphs [0037] and [0043]).
For claim 9, Ishikawa in view of Furuchi disclose the drive control device according to claim 2, wherein the control circuit includes a gain controller to vary a gain of the variable gain amplifier according to a magnitude of the current value (see previous explanation in claim 4 above).
For claim 10, Ishikawa in view of Furuchi disclose the drive control device according to claim 3, wherein the control circuit includes a gain controller to vary a gain of the variable gain amplifier according to a magnitude of the current value (see previous explanation in claim 4 above).
Claims 5, 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2016/0233815 A1) in view of Furuchi (US 2014/0312818 A1), further in view of Lee (US 2015/0115852 A1).
For claims 5 and 11-13, Ishikawa in view of Furuchi disclose all limitation as applied to claim 1, claim 2, claim 3 or claim 4 above. Ishikawa discloses the control circuit which is silent for including a reference voltage controller to vary the reference voltage value set to the comparator according to a received operation. However, Lee discloses a control circuit (Fig. 2 of Lee discloses a mode identification signal generating Unit 50, a preliminary driving unit 100, a current level detecting unit 200, an overcurrent reference voltage setting unit 300, an over-current detecting unit 400 and a controller 500 which altogether constitute a control circuit 50, 100-500 – see Lee, Fig. 2, paragraphs [0041]-[0042]) which 
For claim 17, Ishikawa in view of Furuchi disclose the drive control device according to claim 5, wherein the control circuit includes an arithmetic processor provided with the variable gain amplifier, the comparator, and the overcurrent detection processor (see previous explanation in claim 6 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI T DINH/Primary Examiner, Art Unit 2846